DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed on 04/20/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Maaref et al., (Pub. No.: US 2014/0098731 A1), in view of Park et al., (Pub. No.: US 2020/0314940 A1), and further in view of Siomina et al., (Pub. No.: US 2015/0029890 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 01/20/2022 has been withdrawn.  

Allowable Subject Matter
4.	Claims 1-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 3, 5, 9, 13, and 17 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“transmitting, by a base station, configuration information to at least one cooperative user equipment (CUE) and to a target user equipment (TUE), the configuration comprising an indication of resources for a sidelink (SL) transmission, a redundancy parameter for the SL transmission, and an identification of the TUE that the at least one CUE is to aid by forwarding the packet intended for the TUE, the SL transmission for the at least one CUE to forward a packet intended for the TUE; and”
“transmitting, by the base station, the packet intended for the TUE, to a plurality of UEs comprising the at least one CUE, wherein the transmitting the packet comprises transmitting the identification of the TUE associated with the packet in a higher layer entity.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463